 
Exhibit 10.5
 
 
CCH I, LLC,
CCH I CAPITAL CORP.,
CCH II, LLC,
CCH II CAPITAL CORP. and
CHARTER COMMUNICATIONS HOLDINGS, LLC
 
$712,006,000
 
NOTES (as defined below)

 
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
 
September 14, 2006
 
Banc of America Securities LLC
Citigroup Global Markets Inc.
As representatives ("Representatives") of the holders
c/o Banc of America Securities LLC
9 West 57th Street, 6th Floor
New York, New York 10019
 
Ladies and Gentlemen:
 
CCH I, LLC, a Delaware limited liability company ("CCH I"), and CCH I Capital
Corp., a Delaware corporation (collectively, "CCH I Issuers"), propose to issue
$462,006,000 of their 11.00% Senior Secured Notes due 2015 (the "CCH I Notes"),
and CCH II, LLC, a Delaware limited liability company ("CCH II"), and CCH II
Capital Corp., a Delaware corporation (collectively, "CCH II Issuers"), propose
to issue $250,000,000 of their 10.25% Senior Notes due 2013 (the "CCH II Notes",
together with the CCH I Notes, the "Notes"), for any and all of the Charter
Communications Holdings, LLC notes (the "CCH Notes" or "old notes") listed on
Exhibit A attached hereto (the "Original Exchange Offers") upon the terms set
forth in the Dealer Manager Agreement (the "Dealer Manager Agreement"), dated
August 11, 2006, among the CCH  I Issuers, the CCH II Issuers and Charter
Communications Holdings, LLC, a Delaware limited liability company ("Charter
Holdings"), and you, the Dealer Managers (as defined in the Dealer Manager
Agreement), relating to the Original Exchange Offers. Unless the context
otherwise requires, all references to "CCH I Notes" or "CCH II Notes" include
the related Note Guarantee (as defined below) and all references to "CCH I
Issuers" and "CCH II Issuers" include Charter Holdings, in its capacity as
guarantor of the respective Notes. The CCH I Notes are to be issued under the
Indenture, dated as of September 28, 2005, as supplemented by a supplemental
indenture dated as of the date hereof (the "CCH I Indenture"), between the CCH I
Issuers and The Bank of New York Trust Company, NA, as trustee (the "Trustee").
The CCH II Notes are to be issued under an indenture (the "CCH II Indenture"),
dated as of the date hereof, between the CCH II Issuers and the Trustee. The
CCH I Issuers and the CCH II Issuers agree with you for your benefit and the
benefit of the holders (as defined herein) from time to time of the Registrable
Securities (as defined herein) as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement, the following terms shall have the following respective meanings:
 
"Agreement" shall mean this Exchange and Registration Rights Agreement.
 
"Base Interest" shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indentures, without giving effect to the
provisions of this Exchange and Registration Rights Agreement.
 
The term "broker-dealer" shall mean any broker or dealer registered with the
Commission under the Exchange Act.
 
"CCH I Indenture" shall have the meaning set forth in the preamble hereto.
 
"CCH II Indenture" shall have the meaning set forth in the preamble hereto.
 
"Closing Date" shall mean September 14, 2006.
 
"Commission" shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
"Dealer Manager Agreement" shall have the meaning set forth in the preamble
hereto.
 
"Effective Time," in the case of (i) an Exchange Offer Registration, shall mean
the time and date as of which the Commission declares the Exchange Offer
Registration Statement effective or as of which the Exchange Offer Registration
Statement otherwise becomes effective and (ii) a Shelf Registration, shall mean
the time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective.
 
"Electing Holder" shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(ii) or 3(e)(iii) hereof.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.
 
"Exchange Notes" shall have the meaning assigned thereto in Section 2(a) hereof.
 
"Exchange Offer" shall have the meaning assigned thereto in Section 2(a) hereof.
 
"Exchange Offer Registration" shall have the meaning assigned thereto in Section
3(c) hereof.
 
 
1

--------------------------------------------------------------------------------


 
"Exchange Offer Registration Statement" shall have the meaning assigned thereto
in Section 2(a) hereof.
 
"Exchanging Dealer" shall have the meaning assigned thereto in Section 6(a)
hereof.
 
The term "holder" shall mean, unless the context otherwise indicates, each of
the holders and other persons who acquire Registrable Securities from time to
time (including, without limitation, any successors or assigns), in each case
for so long as such person is a registered holder of any Registrable Securities.
 
"Indentures" shall mean the CCH I Indenture and the CCH II Indenture,
collectively.
 
"Issuers" shall mean the CCH I Issuers and the CCH II Issuers, collectively.
 
"Losses" shall have the meaning assigned thereto in Section 6(d) hereof.
 
"Notes" shall have the meaning set forth in the preamble hereto. Unless the
context otherwise requires, all references to a "Note" or "Notes" include the
related Note Guarantee.
 
"Note Guarantee" means, in respect of any Notes or Exchange Notes, the related
guarantee thereof by Charter Holdings.
 
"Notice and Questionnaire" means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit B hereto.
 
"Original Exchange Offers" shall have the meaning set forth in the preamble
hereto.
 
The term "person" shall mean a corporation, association, partnership,
organization, limited liability company, business, individual, government or
political subdivision thereof or governmental agency.
 
“Registrable Securities” shall mean the Notes (and to the extent set forth in
clause (i) of this paragraph and in Section 2(d), certain Exchange Notes);
provided, however, that a Note or Exchange Note shall cease to be a Registrable
Security when (i) in the circumstances contemplated by Section 2(a) hereof, such
Note has been exchanged for an Exchange Note in the Exchange Offer as
contemplated in Section 2(a) hereof (provided that any Exchange Note that,
pursuant to the penultimate sentence of Section 2(a), is included in a
prospectus for use in connection with resales by broker-dealers shall be deemed
to be a Registrable Security with respect to Sections 5, 6 and 9 hereof until
resale of such Registrable Security has been effected within the period referred
to in Section 2(a)(y)); (ii) in the circumstances contemplated by Section 2(b)
hereof, a Shelf Registration Statement registering such Note or Exchange Note
under the Securities Act has been declared or becomes effective and such Note or
Exchange Note has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) such Note or Exchange Note is
2

--------------------------------------------------------------------------------


 
sold pursuant to Rule 144 under circumstances in which any legend borne by such
Note or Exchange Note relating to restrictions on transferability thereof, under
the Securities Act or otherwise, is removed by the Issuers or pursuant to the
Indentures; (iv) such Note or Exchange Note is eligible to be sold pursuant to
paragraph (k) of Rule 144; or (v) such Note or Exchange Note shall cease to be
outstanding.
 
"Registration Default" shall have the meaning assigned thereto in Section 2(c)
hereof.
 
"Registration Default Period" shall have the meaning assigned thereto in Section
2(c) thereof.
 
"Registration Expenses" shall have the meaning assigned thereto in Section 4
hereof.
 
"Resale Period" shall have the meaning assigned thereto in Section 2(a) hereof.
 
"Restricted Holder" shall mean (i) a holder that is an affiliate of the Issuers
within the meaning of Rule 405, (ii) a holder who acquires Exchange Notes
outside the ordinary course of such holder's business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Notes and (iv) a holder that is a
broker-dealer, but only with respect to Exchange Notes received by such
broker-dealer pursuant to the Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Issuers.
 
"Rule 144," "Rule 405" and "Rule 415" shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
"Securities Act" shall mean the Securities Act of 1933, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.
 
"Shelf Registration" shall have the meaning assigned thereto in Section 2(b)
hereof.
 
"Shelf Registration Statement" shall have the meaning assigned thereto in
Section 2(b) hereof.
 
"Special Interest" shall have the meaning assigned thereto in Section 2(c)
hereof.
 
"Transfer Restricted Notes" shall have the meaning assigned thereto in Section
2(c) hereof.
 
"Trust Indenture Act" shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.
 
 
3

--------------------------------------------------------------------------------


 
Unless the context otherwise requires, any reference herein to a "Section" or
"clause" refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words "herein," "hereof" and "hereunder"
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.
 
2. Registration Under the Securities Act.
 
(a) Except as set forth in Section 2(b) below, the Issuers agree to file under
the Securities Act no later than April 30, 2007, one or more registration
statements relating to an offer to exchange (such registration statements,
collectively, the "Exchange Offer Registration Statement", and such offer, the
"Exchange Offer") any and all of the Notes, including the related Note
Guarantee, for a like aggregate principal amount of notes issued by the Issuers,
which notes are substantially identical in all material respects to the Notes
(and are entitled to the benefits of the respective Indentures which have been
qualified under the Trust Indenture Act), except that they have been registered
pursuant to an effective registration statement under the Securities Act and do
not contain provisions for the additional interest contemplated in Section 2(c)
below (such notes, collectively, the "Exchange Notes"). Unless the context
otherwise requires, all references to an "Exchange Note" or "Exchange Notes"
include the related Note Guarantee. The respective Issuers agree to use their
reasonable best efforts to cause the Exchange Offer Registration Statement to
become or be declared effective under the Securities Act on or prior to 90 days
after the filing of the Exchange Offer Registration Statement with the
Commission. The Exchange Offer will be registered under the Securities Act on
the appropriate form and will comply with the Exchange Act. The respective
Issuers further agree to use their reasonable best efforts to complete the
Exchange Offer on or prior to 60 business days or longer, if required by the
federal securities laws, after such registration statement has become effective,
hold the Exchange Offer open for at least 20 business days (calculated in
accordance with the Exchange Act) and exchange the Exchange Notes for all
Registrable Securities that have been properly tendered and not withdrawn on or
prior to the expiration of the Exchange Offer. The Exchange Offer will be deemed
to have been completed only if the Exchange Notes received by holders, other
than Restricted Holders, in the Exchange Offer in exchange for Registrable
Securities are, upon receipt, transferable by each such holder without
restriction under the Securities Act and the Exchange Act and without material
restrictions under the blue sky or securities laws of a substantial majority of
the States of the United States of America. The Exchange Offer shall be deemed
to have been completed upon the earlier to occur of (i) the Issuers having
exchanged the Exchange Notes for all outstanding Registrable Securities pursuant
to the Exchange Offer and (ii) the Issuers having exchanged, pursuant to the
Exchange Offer, Exchange Notes for all Registrable Securities that have been
properly tendered and not withdrawn before the expiration of the Exchange Offer.
The Issuers agree (x) to include in the Exchange Offer Registration Statement a
prospectus for use in any resales by any holder of Exchange Notes that is a
broker-dealer and (y) to keep such Exchange Offer Registration Statement
effective for a period (the "Resale Period") beginning when Exchange Notes are
first issued in the Exchange Offer and ending upon the earlier of the expiration
of the 180th day after the Exchange Offer has been completed or such time as
such broker-dealers no longer own any Registrable Securities. With respect to
such Exchange Offer Registration Statement, such holders shall have the benefit
of the rights of indemnification and contribution set forth in Sections 6(a),
(c), (d) and (e) hereof.
 
 
4

--------------------------------------------------------------------------------


 
(b) If (i) on or prior to the time the Exchange Offer is completed existing law
or Commission policy or interpretations are changed such that the Exchange Notes
received by holders, other than Restricted Holders, in the Exchange Offer in
exchange for Registrable Securities are not or would not be, upon receipt,
transferable by each such holder without restriction under the Securities Act,
(ii) the Exchange Offer Registration Statement has not been filed with the
Commission on or prior to April 30, 2007, (iii) the Exchange Offer Registration
Statement has not been declared effective under the Securities Act within 90
days following the filing of the Exchange Offer Registration Statement with the
Commission, or the Exchange Offer has not been completed within 60 business days
following the effectiveness of the Exchange Offer Registration Statement, or
longer, if required by the federal securities laws or (iv) the Exchange Offer is
not available to any holder, the Issuers shall, in lieu of (or, in the case of
clause (iv), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file one or more "shelf" registration statements in accordance
with the remainder of this Section 2(b) below, under the Securities Act. The
Issuers shall, on or prior to the later of (x) April 30, 2007 and (y) 30 days
after the time such obligation to file arises, file one or more "shelf"
registration statements providing for the registration of, and the sale on a
continuous or delayed basis by the holders of, all the Registrable Securities,
pursuant to Rule 415 or any similar rule that may be adopted by the Commission
(such filing, the "Shelf Registration" and such registration statements,
collectively, the "Shelf Registration Statement"). The Issuers agree to use
their reasonable best efforts (x) to cause the Shelf Registration Statement to
become or be declared effective by the Commission on or prior to 90 days after
such obligation to file arises and to keep such Shelf Registration Statement
continuously effective for a period ending on the earlier of (i) the second
anniversary of the Effective Time or (ii) such time as there are no longer any
Registrable Securities outstanding; provided, however, that no holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement or to use the prospectus forming a part thereof for resales of
Registrable Securities unless such holder is an Electing Holder, and (y) after
the Effective Time of the Shelf Registration Statement, promptly upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, to take any action reasonably necessary to enable such holder to use the
prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify such holder as a
selling securityholder in the Shelf Registration Statement; provided, however,
that nothing in this clause (y) shall relieve any such holder of the obligation
to return a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(iii) hereof. The Issuers further agree to
supplement or make amendments to the Shelf Registration Statement, as and when
required by the rules, regulations or instructions applicable to the
registration form used by the Issuers for such Shelf Registration Statement or
by the Securities Act for shelf registration, and the Issuers agree to furnish
to each Electing Holder copies of any such supplement or amendment prior to its
being used or promptly following its filing with the Commission.
 
(c) In the event that (i) the Issuers have not filed the Exchange Offer
Registration Statement or Shelf Registration Statement on or before the date on
which such registration statement is required to be filed pursuant to Section
2(a) or 2(b), respectively, or (ii) such Exchange Offer Registration Statement
or Shelf Registration Statement has not become effective or been declared
effective by the Commission on or before the date on which such registration
statement is required to become or be declared effective pursuant to Section
2(a) or 2(b), respectively, or (iii) the Exchange Offer has not been consummated
within 60 business days
5

--------------------------------------------------------------------------------


 
 
after the initial effective date of the Exchange Offer Registration Statement
relating to the Exchange Offer (if the Exchange Offer is then required to be
made) or (iv) any Exchange Offer Registration Statement or Shelf Registration
Statement required by Section 2(a) or 2(b) hereof is filed and becomes or is
declared effective but shall thereafter either be withdrawn by either of the
Issuers or shall become subject to an effective stop order issued pursuant to
Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein) without being
succeeded immediately by an additional registration statement filed and declared
effective (each such event referred to in clauses (i) through (iv), a
"Registration Default" and each period during which a Registration Default has
occurred and is continuing, a "Registration Default Period"), then, as
liquidated damages for such Registration Default, subject to the provisions of
Section 9(b), special interest ("Special Interest"), in addition to the Base
Interest, shall accrue on the aggregate principal amount of the outstanding
Transfer Restricted Notes (as defined below) affected by such Registration
Default at a per annum rate of 0.25% for the first 90 days of the Registration
Default Period, at a per annum rate of 0.50% for the second 90 days of the
Registration Default Period, at a per annum rate of 0.75% for the third 90 days
of the Registration Default Period and at a per annum rate of 1.00% thereafter
for the remaining portion of the Registration Default Period. All accrued
Special Interest shall be paid in cash by the Issuers on each Interest Payment
Date (as defined in the Indentures). The parties hereto agree that the Special
Interest provided for in this Section 2(c) constitutes a reasonable estimate of
the damage that will be suffered by holders of Registrable Securities by reason
of the happening of any Registration Default. Notwithstanding the foregoing and
anything in this Agreement to the contrary, in the case of an event referred to
in clause (ii) above, a "Registration Default" shall be deemed not to have
occurred so long as the Issuers have used and are continuing to use their
reasonable best efforts to cause such Exchange Offer Registration Statement or
Shelf Registration Statement, as the case may be, to become or be declared
effective. For purposes of this Agreement, "Transfer Restricted Notes" shall
mean, with respect to any Registration Default, any Notes or Exchange Notes
which have not ceased being Registrable Securities pursuant to the definition
thereof in Section 1 of this Agreement.
 
(d) If any holder determines that it is not eligible to participate in the
Exchange Offer with respect to the exchange of Registrable Securities
constituting any portion of an unsold allotment, then, at the request of such
holder, subject to any prohibitions or restrictions imposed by any applicable
law or regulations, the Issuers shall use their commercially reasonable efforts
to issue and deliver to such holder, in exchange for such Registrable
Securities, a like principal amount of Exchange Notes. Such issuance shall not
be deemed to be part of the Exchange Offer. The Issuers shall use their
commercially reasonable efforts to cause the CUSIP Service Bureau to issue the
same CUSIP number for Exchange Notes described in this Section 2(d) as for
Exchange Notes issued pursuant to the Exchange Offer. Any such Exchange Notes
shall, at the time of issuance, and subject to the limitations set forth in
Section 1 hereof, constitute Registrable Securities for purposes of this
Agreement (other than Section 2(a) hereof).
 
(e) The Issuers shall use their reasonable best efforts to take all actions
necessary or advisable to be taken by them to ensure that the transactions
contemplated herein are effected as so contemplated in Section 2(a) or 2(b)
hereof.
 
(f) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by
 
6

--------------------------------------------------------------------------------


 
reference as of such time and any reference herein to any post-effective
amendment to a registration statement as of any time shall be deemed to include
any document incorporated, or deemed to be incorporated, therein by reference as
of such time.
 
3. Registration Procedures. If the Issuers file a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:
 
(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Issuers shall cause the Indentures to be
qualified under the Trust Indenture Act.
 
(b) In the event that such qualification would require the appointment of a new
trustee under the Indentures, the Issuers shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indentures.
 
(c) In connection with the Issuers' obligations with respect to the registration
of Exchange Notes as contemplated by Section 2(a) (the "Exchange Offer
Registration"); if applicable, the Issuers shall, as soon as practicable (or as
otherwise specified):
 
(i) prepare and file with the Commission, on or prior to April 30, 2007, an
Exchange Offer Registration Statement on any form which may be utilized by the
Issuers and which shall permit the Exchange Offer and resales of Exchange Notes
by broker-dealers during the Resale Period to be effected as contemplated by
Section 2(a), and use their reasonable best efforts to cause such Exchange Offer
Registration Statement to become or be declared effective on or prior to 90 days
after the filing of the Exchange Offer Registration Statement with the
Commission;
 
(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Exchange Offer Registration Statement and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Exchange Offer Registration Statement for the periods and purposes
contemplated in Section 2(a) hereof and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Offer Registration Statement, and promptly provide each
broker-dealer holding Exchange Notes with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Notes;
 
(iii) promptly notify the holders, and each broker-dealer that has requested or
received copies of the prospectus included in such registration statement, and
confirm such advice in writing, (A) when such Exchange Offer Registration
Statement or the prospectus included therein or any prospectus amendment or
supplement or post-effective amendment has been filed, and, with
 
 
7

--------------------------------------------------------------------------------


 
respect to such Exchange Offer Registration Statement or any post-effective
amendment, when the same has become effective, (B) of any comments by the
Commission and by the blue sky or securities commissioner or regulator of any
state with respect thereto, or any request by the Commission for amendments or
supplements to such Exchange Offer Registration Statement or prospectus or for
additional information, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of such Exchange Offer Registration Statement or
the initiation or, to the knowledge of the Issuers, threatening of any
proceedings for that purpose, (D) if at any time the Representations and
Warranties of the Issuers contemplated by Section 5 hereof cease to be true and
correct in all material respects, (E) of the receipt by the Issuers of any
notification with respect to the suspension of the qualification of the Exchange
Notes for sale in any jurisdiction or the initiation or, to the knowledge of the
Issuers, threatening of any proceeding for such purpose, or (F) at any time
during the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Offer Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act, or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
Upon receiving notice of the occurrence of any of the events listed in this
Section 3(c)(iii), each holder will, upon request by the Issuers in writing,
immediately discontinue disposition of Notes or Exchange Notes pursuant to a
Registration Statement until such holder's receipt of copies of the supplemented
or amended prospectus contemplated by Section 3(c)(iv) or until it is advised in
writing by the Issuers that use of the applicable prospectus may resume, and, if
so directed by the Issuers, such holder will deliver to the Issuers (at the
Issuers' expense) all copies in such holder's possession, other than permanent
file copies, of the prospectus covering such Notes or Exchange Notes that was
current at the time of receipt of such notice.
 
(iv) in the event that the Issuers would be required, pursuant to Section
3(c)(iii)(E) above, to notify the holders and any broker-dealers holding
Exchange Notes, the Issuers shall prepare and furnish to each such holder a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of such Exchange Notes during the Resale
Period, such prospectus conforms in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and each holder hereby
agrees to suspend use of the prospectus until the Issuers have amended or
supplemented the prospectus to correct such misstatement or omission;
 
(v) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Exchange Offer Registration Statement or
any post-effective amendment thereto as soon as practicable;
 
 
8

--------------------------------------------------------------------------------


 
 
(vi) use their reasonable best efforts to (A) register or qualify the Exchange
Notes under the securities laws or blue sky laws of such jurisdictions as are
contemplated by Section 2(a) no later than the commencement of the Exchange
Offer, (B) keep such registrations or qualifications in effect and comply with
such laws so as to permit the continuance of offers, sales and dealings therein
in such jurisdictions until the expiration of the Resale Period and (C) take any
and all other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Notes to consummate the disposition thereof in
such jurisdictions; provided, however, that neither of the Issuers shall be
required for any such purpose to (1) qualify as a foreign corporation or limited
liability company, as the case may be, in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section
3(c)(vi), (2) consent to general service of process in any such jurisdiction or
(3) make any changes to its certificate of incorporation or by-laws (or other
organizational document) or any agreement between it and holders of its
ownership interests;
 
(vii) use their reasonable best efforts to obtain the consent or approval of
each governmental agency or authority, whether federal, state or local, which
may be required to effect the Exchange Offer Registration, the Exchange Offer
and the offering and sale of Exchange Notes by broker-dealers during the Resale
Period;
 
(viii) provide a CUSIP number for all Exchange Notes, not later than the
applicable Effective Time;
 
(ix) comply with all applicable rules and regulations of the Commission, and
make generally available to their securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange Offer
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder);
 
(x) mail to each holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;
 
(xi) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan in New York City, which may be the Trustee, any new
trustee under the Indentures, or an affiliate of any of them;
 
(xii) permit holders to withdraw tendered Notes at any time prior to the close
of business, New York time, on the last business day on which the Exchange Offer
is open;
 
(xiii) prior to the Effective Time, provide a supplemental letter to the
Commission (i) stating that the Issuers are conducting the Exchange Offer in
reliance on the position of the Commission in Exxon Capital Holdings
 
9

--------------------------------------------------------------------------------


 
Corporation (pub. avail. May 13, 1988), Morgan Stanley and Co., Inc. (pub.
avail. June 5, 1991) and (ii) including a representation that the Issuers have
not entered into any arrangement or understanding with any person to distribute
the Exchange Notes to be received in the Exchange Offer and that, to the best of
the Issuers' information and belief, each holder participating in the Exchange
Offer is acquiring the Exchange Notes in the ordinary course of business and has
no arrangement or understanding with any person to participate in the
distribution of the Exchange Notes;
 
(xiv) provide the Representatives, in advance of filing thereof with the
Commission, a draft of such Exchange Offer Registration Statement substantially
in the form to be filed with the Commission, each prospectus included therein or
filed with the Commission and each amendment or supplement thereto (including
any documents incorporated by reference therein after the initial filing), and
shall use their commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as are reasonably
proposed;
 
(xv) if requested by a holder, promptly incorporate in the prospectus contained
in the Exchange Offer Registration Statement such information as is required by
the applicable rules and regulations of the Commission, and as such holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including, without limitation, information (i) with
respect to the principal amount of Registrable Securities being sold by such
holder, the name and description of such holder, agent or underwriter, the
offering price of such Registrable Securities, and any discount, commission or
other compensation payable in respect thereof and the purchase price being paid
therefor by such underwriters and (ii) with respect to any other material terms
of the offering of the Registrable Securities to be sold by such holder; and
make all required filings of such prospectus supplement or post-effective
amendment upon notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and
 
(xvi) for a reasonable period prior to the filing of such Exchange Offer
Registration Statement, make available at reasonable times at the Issuers'
principal place of business, or such other reasonable place for inspection by
holders such financial and other relevant information and books and records of
each of the Issuers, each of their subsidiaries and, as relevant, Parent
Companies (as defined herein), and cause each of their officers, employees,
counsel and independent certified public accountants, to supply all relevant
information and to respond to such inquiries, as shall be reasonably necessary,
in the judgment of the holders' counsel, to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act; provided, however, that
each such party shall be required to maintain in confidence and not to disclose
to any other person any information or records reasonably designated by the
Issuers as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in such registration
statement or otherwise, except as a result of a breach of this or any other
obligation of confidentiality to
 
 
10

--------------------------------------------------------------------------------


 
the Issuers), or (B) such person shall be required to disclose such information
pursuant to a subpoena or order of any court or other governmental agency or
body having jurisdiction over the matter (subject to the requirements of such
order, and only after such person shall have given the Issuers prompt prior
written notice of such requirement), or (C) such information is required to be
set forth in such Exchange Offer Registration Statement or the prospectus
included therein or in an amendment to such Exchange Offer Registration
Statement or an amendment or supplement to such prospectus in order that such
Exchange Offer Registration Statement, prospectus, amendment or supplement, as
the case may be, will comply with applicable requirements of the federal
securities laws and the rules and regulations of the Commission and will not
contain an untrue statement of a material fact or omit to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, provided
further, however, that notwithstanding anything to the contrary in this clause
(xvi), any such person (and each employee, representative, or other agent of
such person) may disclose to any and all persons, without limitation, the U.S.
tax treatment and any facts that may be relevant to the tax structure of the
matters covered by and relating to this Agreement (including opinions or other
tax analysis that are provided to such party relating to such tax treatment and
tax structure); provided, however, that no person (and no employee,
representative, or other agent of any person) shall disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of the matters covered by and relating to this Agreement (including
the identity of any party and any information that could lead another to
determine the identity of any party), or any other information to the extent
that such non-disclosure is reasonably necessary in order to comply with
applicable securities law.
 
(d) As soon as practicable after the close of the Exchange Offer, the Issuers
shall:
 
(i) accept for exchange all Registrable Securities tendered and not validly
withdrawn pursuant to the Exchange Offer;
 
(ii) deliver to the Trustee for cancellation all Notes so accepted for exchange;
and
 
(iii) cause the Trustee promptly to authenticate and deliver to each holder a
principal amount of Exchange Notes equal to the principal amount of the
Registrable Securities of such holder so accepted for exchange.
 
(e) In connection with the Issuers' obligations with respect to the Shelf
Registration, if applicable, the Issuers shall, as soon as practicable (or as
otherwise specified):
 
(i) prepare and file with the Commission within the time periods specified in
Section 2(b), a Shelf Registration Statement on any form which may be utilized
by the Issuers and which shall register all the Registrable Securities for 
 
11

--------------------------------------------------------------------------------


 
resale by the holders thereof in accordance with such method or methods of
disposition as may be specified by such of the holders as, from time to time,
may be Electing Holders and use their reasonable best efforts to cause such
Shelf Registration Statement to become or be declared effective within the time
periods specified in Section 2(b);
 
(ii) not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Registrable Securities; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Issuers by the deadline for
response set forth therein; provided, however, holders of Registrable Securities
shall have at least 20 calendar days from the date on which the Notice and
Questionnaire is first mailed to such holders to return a completed and signed
Notice and Questionnaire to the Issuers;
 
(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Issuers shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Issuers;
 
(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) and as may
be required by the applicable rules and regulations of the Commission and the
instructions applicable to the form of such Shelf Registration Statement, and
furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission;
 
(v) comply with the provisions of the Securities Act with respect to the
disposition of all the Registrable Securities covered by such Shelf Registration
Statement in accordance with the intended methods of disposition by the Electing
Holders provided for in such Shelf Registration Statement;
 
(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Exchange and Registration Rights Agreement, shall include a
person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act), if any, thereof, (C) any sales or placement agent therefor, (D)
counsel for any such underwriter or agent, (E) not more than one
 
 
12

--------------------------------------------------------------------------------


 
counsel for all the Electing Holders and (F) the Representatives, in advance of
filing thereof with the Commission, a draft of such Shelf Registration
Statement, each prospectus included therein or filed with the Commission and
each amendment or supplement thereto (including any documents incorporated by
reference therein after the initial filing), in each case in substantially the
form to be filed with the Commission, and shall use their commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as are reasonably proposed;
 
(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Issuers' principal place of business, or such other
reasonable place for inspection by the persons referred to in Section 3(e)(vi)
who shall certify to the Issuers that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other relevant information and books and records of each of the Issuers, each of
their subsidiaries and, as relevant, Parent Companies, and cause each of their
officers, employees, counsel and independent certified public accountants to
supply all relevant information and to respond to such inquiries, as shall be
reasonably necessary, in the judgment of the respective counsel referred to in
such Section, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that each such party shall
be required to maintain in confidence and not to disclose to any other person
any information or records reasonably designated by the Issuers as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such registration statement or
otherwise, except as a result of a breach of this or any other obligation of
confidentiality to the Issuers), or (B) such person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Issuers prompt prior written notice of such requirement), or (C) such
information is required to be set forth in such Shelf Registration Statement or
the prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, will comply with applicable requirements of the federal securities laws
and the rules and regulations of the Commission and will not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;
 
(viii) promptly notify each of the holders, the Electing Holders, any sales or
placement agent therefor and any underwriter thereof (which notification may be
made through any managing underwriter that is a representative of such
underwriter for such purpose) and confirm such advice in writing, (A) when such
Shelf Registration Statement or the prospectus included therein or any
prospectus amendment or supplement or post-effective amendment has been filed,
and, with
 
 
13

--------------------------------------------------------------------------------


 
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto, or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or, to the knowledge of the
Issuers, threatening of any proceedings for that purpose, (D) if at any time the
representations and warranties of the Issuers contemplated by Section 3(e)(xvii)
or Section 5 hereof cease to be true and correct in all material respects, (E)
of the receipt by the Issuers of any notification with respect to the suspension
of the qualification of the Registrable Securities for sale in any jurisdiction
or the initiation or, to the knowledge of the Issuers, threatening of any
proceeding for such purpose, or (F) if at any time when a prospectus is required
to be delivered under the Securities Act, that such Shelf Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act, or contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;
 
(ix) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto as soon as practicable;
 
(x) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission, and as such managing
underwriter or underwriters, such agent or such Electing Holder specifies should
be included therein relating to the terms of the sale of such Registrable
Securities, including, without limitation, information (i) with respect to the
principal amount of Registrable Securities being sold by such Electing Holder or
agent or to any underwriters, the name and description of such Electing Holder,
agent or underwriter, the offering price of such Registrable Securities, and any
discount, commission or other compensation payable in respect thereof and the
purchase price being paid therefor by such underwriters and (ii) with respect to
any other material terms of the offering of the Registrable Securities to be
sold by such Electing Holder or agent or to such underwriters; and make all
required filings of such prospectus supplement or post-effective amendment upon
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment;
 
(xi) furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(e)(vi) hereof an executed copy (or, in the case of an Electing
 
14

--------------------------------------------------------------------------------


 
Holder, a conformed copy) of such Shelf Registration Statement, each such
amendment and supplement thereto (in each case including all exhibits thereto
(in the case of an Electing Holder of Registrable Securities, upon request) and
documents incorporated by reference therein) and such number of copies of such
Shelf Registration Statement (excluding exhibits thereto and documents
incorporated by reference therein unless specifically so requested by such
Electing Holder, agent or underwriter, as the case may be) and of the prospectus
included in such Shelf Registration Statement (including, without limitation,
each preliminary prospectus and any summary prospectus), in conformity in all
material respects with the applicable requirements of the Securities Act and the
Trust Indenture Act, and such other documents, as such Electing Holder, agent,
if any, and underwriter, if any, may reasonably request in order to facilitate
the offering and disposition of the Registrable Securities owned by such
Electing Holder, offered or sold by such agent or underwritten by such
underwriter and to permit such Electing Holder, agent and underwriter to satisfy
the prospectus delivery requirements of the Securities Act; and the Issuers
hereby consent to the use of such prospectus (including, without limitation,
such preliminary and summary prospectus) and any amendment or supplement thereto
by each such Electing Holder and by any such agent and underwriter, in each case
in the form most recently provided to such person by the Issuers, in connection
with the offering and sale of the Registrable Securities covered by the
prospectus (including, without limitation, such preliminary and summary
prospectus) or any supplement or amendment thereto;
 
(xii) use their reasonable best efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder and each placement or sales agent, if any, therefor and underwriter, if
any, thereof shall reasonably request, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration is required to remain effective under Section
2(b) above and for so long as may be necessary to enable any such Electing
Holder, agent or underwriter to complete its distribution of Notes pursuant to
such Shelf Registration Statement and (C) take any and all other actions as may
be reasonably necessary or advisable to enable each such Electing Holder, agent,
if any, and underwriter, if any, to consummate the disposition in such
jurisdictions of such Registrable Securities; provided, however, that none of
the Issuers shall be required for any such purpose to (1) qualify as a foreign
corporation or limited liability company, as the case may be, in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(d)(xii), (2) consent to general service of
process in any such jurisdiction or (3) make any changes to its certificate of
incorporation or by-laws (or other organizational document) or any agreement
between it and holders of its ownership interests;
 
(xiii) use their reasonable best efforts to obtain the consent or approval of
each governmental agency or authority, whether federal, state or local, which
 
15

--------------------------------------------------------------------------------


 
may be required to effect the Shelf Registration or the offering or sale in
connection therewith or to enable the selling holder or holders to offer, or to
consummate the disposition of, their Registrable Securities;
 
(xiv) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall not bear any
restrictive legends; and, in the case of an underwritten offering, enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two business days prior to any
sale of the Registrable Securities;
 
(xv) provide a CUSIP number for all Registrable Securities, not later than the
applicable Effective Time;
 
(xvi) enter into one or more underwriting agreements, engagement letters, agency
agreements, "best efforts" underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution (but no less favorable than those set forth in Section 6 with
respect to all parties indemnified under Section 6), unless such provisions are
acceptable to Electing Holders of at least 50% in aggregate principal amount and
any managing underwriters, and take such other actions in connection therewith
as any Electing Holders of at least 20% in aggregate principal amount of the
Registrable Securities at the time outstanding shall request in order to
expedite or facilitate the disposition of such Registrable Securities;
 
(xvii) whether or not an agreement of the type referred to in Section 3(e)(xvi)
hereof is entered into, and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable to the Shelf Registration; (B) obtain an
opinion of counsel to the Issuers in customary form, subject to customary
limitations, assumptions and exclusions, and covering such matters, of the type
customarily covered by such an opinion, as the managing underwriters, if any, or
as any Electing Holders of at least 20% in aggregate principal amount of the
Registrable Securities at the time outstanding may reasonably request, addressed
to such Electing Holder or Electing Holders and the placement or sales agent, if
any, therefor and the underwriters, if any, thereof and dated the date of the
Effective Time of such
 
 
16

--------------------------------------------------------------------------------


 
Shelf Registration Statement (and if such Shelf Registration Statement
contemplates an underwritten offering of a part or all of the Registrable
Securities, dated the date of the closing under the underwriting agreement
relating thereto) (it being agreed that the matters to be covered by such
opinion shall include the matters set forth in Exhibit D of the Dealer Manager
Agreement to the extent applicable to an offering of this type); (C) obtain a
"cold comfort" letter or letters from the independent certified public
accountants of the Issuers addressed to the selling Electing Holders, the
placement or sales agent, if any, therefor or the underwriters, if any, thereof,
dated (i) the effective date of such Shelf Registration Statement and (ii) the
effective date of any prospectus supplement to the prospectus included in such
Shelf Registration Statement or post-effective amendment to such Shelf
Registration Statement which includes unaudited or audited financial statements
as of a date or for a period subsequent to that of the latest such statements
included in such prospectus (and, if such Shelf Registration Statement
contemplates an underwritten offering pursuant to any prospectus supplement to
the prospectus included in such Shelf Registration Statement or post-effective
amendment to such Shelf Registration Statement which includes unaudited or
audited financial statements as of a date or for a period subsequent to that of
the latest such statements included in such prospectus, dated the date of the
closing under the underwriting agreement relating thereto), such letter or
letters to be in customary form and covering such matters of the type
customarily covered by letters of such type; (D) deliver such documents and
certificates, including, without limitation, officers' certificates, as may be
reasonably requested by any Electing Holders of at least 20% in aggregate
principal amount of the Registrable Securities at the time outstanding or the
placement or sales agent, if any, therefor and the managing underwriters, if
any, thereof to evidence the accuracy of the representations and warranties made
pursuant to clause (A) above or those contained in Section 5(a) hereof and the
compliance with or satisfaction of any agreements or conditions contained in the
underwriting agreement or other similar agreement entered into by the Issuers
pursuant to Section 3(e)(xvi); and (E) undertake such obligations relating to
expense reimbursement, indemnification and contribution as are provided in
Section 6 hereof;
 
(xviii) notify in writing each holder of Registrable Securities of any proposal
by the Issuers to amend or waive any provision of this Exchange and Registration
Rights Agreement pursuant to Section 9(h) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the substance of
the amendment or waiver proposed or effected, as the case may be;
 
(xix) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or "assist in the distribution" (within
the meaning of the Conduct Rules (the "Conduct Rules") of the National
Association of Securities Dealers, Inc. ("NASD") or any successor thereto, as
amended from time to time) thereof, whether as a holder of such Registrable
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or
 
 
17

--------------------------------------------------------------------------------


 
otherwise, assist such broker-dealer in complying with the requirements of such
Conduct Rules, including, without limitation, by (A) if such Conduct Rules shall
so require, engaging a "qualified independent underwriter" (as defined in such
Conduct Rules) to participate in the preparation of the Shelf Registration
Statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and, if any portion of the offering
contemplated by such Shelf Registration Statement is an underwritten offering or
is made through a placement or sales agent, to recommend the yield of such
Registrable Securities, (B) indemnifying any such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 6 hereof (or to such other customary extent as may be requested by such
underwriter), and (C) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Conduct Rules; and
 
(xx) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, earning statements of the Issuers and their respective
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Company, Rule 158 thereunder).
 
(f) In the event that the Issuers would be required, pursuant to Section
3(e)(viii)(F) hereof, to notify the Electing Holders, the placement or sales
agent, if any, therefor and the managing underwriters, if any, thereof, the
Issuers shall prepare and furnish to each of the Electing Holders, to each
placement or sales agent, if any, and to each such underwriter, if any, a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of Registrable Securities, such prospectus
conforms in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act, and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Each Electing Holder agrees that upon
receipt of any notice from the Issuers pursuant to Section 3(e)(viii)(F) hereof,
such Electing Holder shall forthwith discontinue the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities until such Electing Holder shall have received copies of
such amended or supplemented prospectus, and if so directed by the Issuers, such
Electing Holder shall deliver to the Issuers (at the Issuers' expense) all
copies, other than permanent file copies, then in such Electing Holder's
possession of the prospectus covering such Registrable Securities at the time of
receipt of such notice.
 
(g) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Issuers may require such Electing Holder to furnish to the Issuers such
additional information regarding such Electing Holder and such Electing Holder's
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Issuers as promptly as
 
 
18

--------------------------------------------------------------------------------


 
 
practicable of any inaccuracy or change in information previously furnished by
such Electing Holder to the Issuers or of the occurrence of any event in either
case as a result of which any prospectus relating to such Shelf Registration
contains or would contain an untrue statement of a material fact regarding such
Electing Holder or such Electing Holder's intended method of disposition of such
Registrable Securities or omits to state any material fact regarding such
Electing Holder or such Electing Holder's intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly to furnish to the Issuers any additional information required to
correct and update any previously furnished information or required so that such
prospectus shall not contain, with respect to such Electing Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.
 
4. Registration Expenses. The Issuers agree, subject to the last sentence of
this Section 4, to bear and to pay or cause to be paid promptly all expenses
incident to the Issuers' performance of or compliance with this Exchange and
Registration Rights Agreement, including, without limitation, (a) all Commission
and any NASD registration, filing and review fees and expenses including,
without limitation, fees and disbursements of counsel for the placement or sales
agent or underwriters in connection with such registration, filing and review,
(b) all fees and expenses in connection with the qualification of the Notes for
offering and sale under the securities laws and blue sky laws referred to in
Section 3(e)(xii) hereof and determination of their eligibility for investment
under the laws of such jurisdictions as any managing underwriters or the
Electing Holders may designate, including, without limitation, any fees and
disbursements of counsel for the Electing Holders or underwriters in connection
with such qualification and determination, (c) all expenses relating to the
preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Notes for delivery
and the expenses of printing or producing any underwriting agreements,
agreements among underwriters, selling agreements and blue sky or legal
investment memoranda and all other documents in connection with the offering,
sale or delivery of Notes to be disposed of (including, without limitation,
certificates representing the Notes), (d) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Notes and the preparation
of documents referred in clause (c) above, (e) fees and expenses of the Trustee
under the Indentures, any agent of the Trustee and any reasonable fees and
expenses for counsel for the Trustee and of any collateral agent or custodian,
(f) internal expenses (including, without limitation, all salaries and expenses
of the Issuers' officers and employees performing legal or accounting duties),
(g) fees, disbursements and expenses of counsel and independent certified public
accountants of the Issuers (including, without limitation, the expenses of any
opinions or "cold comfort" letters required by or incident to such performance
and compliance), (h) fees, disbursements and expenses of any "qualified
independent underwriter" engaged pursuant to Section 3(e)(xix) hereof, (i)
reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Issuers), (j) any fees charged by securities
 
 
19

--------------------------------------------------------------------------------


 
 
rating services for rating the Notes, and (k) reasonable fees, expenses and
disbursements of any other persons, including, without limitation, special
experts, retained by the Issuers in connection with such registration
(collectively, the "Registration Expenses"). To the extent that any Registration
Expenses are incurred, assumed or paid by any holder of Registrable Securities
or any placement or sales agent therefor or underwriter thereof, the Issuers
shall reimburse such person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a request therefor.
Notwithstanding the foregoing, the holders of the Registrable Securities being
registered shall pay all agency fees and commissions and underwriting discounts
and commissions attributable to the sale of such Registrable Securities and the
fees and disbursements of any counsel or other advisors or experts retained by
such holders (severally or jointly), other than the counsel and experts
specifically referred to above.
 
5. Representations, Warranties and Covenants. The Issuers represent and warrant
to each of the holders from time to time of Registrable Securities, as of the
date hereof, that:
 
(a) Each registration statement covering Registrable Securities and each
prospectus (including, without limitation, any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(e) or Section
3(c) hereof and any further amendments or supplements to any such registration
statement or prospectus, when it becomes effective or is filed with the
Commission, as the case may be, and, in the case of an underwritten offering of
Registrable Securities, at the time of the closing under the underwriting
agreement relating thereto, will conform in all material respects to the
requirements of the Securities Act and the Trust Indenture Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and at all times subsequent to the Effective Time when a prospectus
would be required to be delivered under the Securities Act, other than from (i)
such time as a notice has been given to holders of Registrable Securities
pursuant to Section 3(e)(viii)(F) or Section 3(c)(iii)(F) hereof until (ii) such
time as the Issuers furnish an amended or supplemented prospectus pursuant to
Section 3(f) or Section 3(c)(iv) hereof, each such registration statement, and
each prospectus (including, without limitation, any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(e) or Section
3(c) hereof, as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
provided, however, that this covenant shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Issuers by a holder of Registrable Securities expressly for use
therein.
 
(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make
 
 
20

--------------------------------------------------------------------------------


 
 
the statements therein not misleading; provided, however, that this covenant
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Issuers by a holder of
Registrable Securities expressly for use therein.
 
(c) The compliance by the Issuers with all the provisions of this Exchange and
Registration Rights Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a material breach of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, lease, license, franchise agreement, permit or
other material agreement or instrument to which either of the Issuers or any of
Charter Communications, Inc. ("CCI"), CCHC, LLC (“CCHC”), Charter Communications
Holding Company, LLC ("Holdco") and CCH I Holdings, LLC (“CIH”), Charter
Holdings (collectively with CCI, CCHC, Holdco and CIH, the "Parent Companies")
or the Issuers' subsidiaries is a party or by which either of the Issuers or any
of their Parent Companies or the Issuers' subsidiaries is bound or to which any
of the property or assets of the Issuers or any of their Parent Companies or the
Issuers' subsidiaries is subject, nor will such action result in any violation
of the provisions of the certificate of formation, limited liability company
agreement, the certificate of incorporation or bylaws of the Issuers or any
statute or any order, rule or regulation of any court or governmental agency or
body, including without limitation, the Communications Act of 1934, as amended,
the Cable Communications Policy Act of 1984, as amended, the Cable Television
Consumer Protection and Competition Act of 1992, as amended, and the
Telecommunications Act of 1996 (collectively, the "Cable Acts") or any order,
rule or regulation of the Federal Communications Commission (the "FCC"), having
jurisdiction over the Issuers or any of their Parent Companies or the Issuers'
subsidiaries or any of their properties, except for any such violation which
would not materially impair the Issuers' ability to comply herewith; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required, including,
without limitation, under the Cable Acts or any order, rule or regulation of the
FCC, for the consummation by the Issuers of the transactions contemplated by
this Exchange and Registration Rights Agreement, except the registration under
the Securities Act of the Notes, qualification of the Indentures under the Trust
Indenture Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under blue sky laws in connection with the
offering and distribution of the Notes.
 
(d) This Exchange and Registration Rights Agreement has been duly authorized,
executed and delivered by the Issuers.
 
6. Indemnification.
 
(a) The Issuers, jointly and severally, agree to indemnify and hold harmless
each holder of Registrable Securities or Exchange Notes, as the case may be,
covered by any Exchange Offer Registration Statement or Shelf Registration
Statement (including each holder and, with respect to any prospectus delivery as
contemplated in Section 3(c)(ii) or (iv) hereof, each holder that is a
broker-dealer and elects to exchange for Exchange Notes any Registrable
Securities that it acquired for its own account as a result of market-making
activities or other
 
 
21

--------------------------------------------------------------------------------


 
 
trading activities (but not directly from the Issuers or any affiliate of the
Issuers) for Exchange Notes) (each an "Exchanging Dealer"), the affiliates,
directors, officers, employees and agents of each such holder and each person
who controls any such holder within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Exchange Offer Registration Statement or Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary prospectus
or the prospectus included in any registration statement, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Issuers will not be liable in any case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Issuers by or on behalf of any such holder specifically for inclusion
therein. This indemnity agreement will be in addition to any liability which the
Issuers may otherwise have.
 
The Issuers, jointly and severally, also agree to indemnify or contribute as
provided in Section 6(d) to Losses of any underwriter of Registrable Securities
or Exchange Notes, as the case may be, registered under a Shelf Registration
Statement, its directors, officers, employees or agents and each person who
controls such underwriter within the meaning of either the Securities Act or the
Exchange Act, on substantially the same basis as that of the indemnification of
the holders provided in this Section 6(a) and shall, if requested by any holder,
enter into an underwriting agreement reflecting such agreement, as provided in
Section 3(e)(xvi) hereof.
 
(b) Each holder of Registrable Securities or Exchange Notes covered by an
Exchange Offer Registration Statement or Shelf Registration Statement
(including, with respect to any prospectus delivery as contemplated in Section
3(c)(ii) or (iv) or Section 3(f) hereof, each Exchanging Dealer) severally
agrees to indemnify and hold harmless the Issuers and each of their affiliates,
directors, employees, members, managers and agents and each Person who controls
the Issuers within the meaning of either the Securities Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Issuers to each such
holder, but only with reference to written information relating to such holder
furnished to the Issuers by or on behalf of such holder specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability which any such holder
may otherwise have.
 
(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the
 
 
22

--------------------------------------------------------------------------------


 
 
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
except as provided in the next sentence, after notice from the indemnifying
party to such indemnified party of its election to so assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses, in each case
subsequently incurred by such indemnified party, in connection with the defense
thereof other than reasonable costs of investigation. Notwithstanding the
indemnifying party's rights in the prior sentence, the indemnified party shall
have the right to employ its own counsel (and one local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. No indemnifying party shall, in connection with any
one action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general circumstances or allegations, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties. An indemnifying
party shall not be liable under this Section 6 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party, which consent shall not be unreasonably withheld.
 
(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party agrees to
contribute to the aggregate losses, claims, damages and liabilities (including,
without limitation, legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively "Losses") to which such
indemnifying party may be subject in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and by the indemnified party on the other from the offering of the Notes. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (c) above, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the indemnifying party on the
 
 
23

--------------------------------------------------------------------------------


 
 
one hand and the indemnified party on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. Benefits received by the Issuers shall be deemed to be
equal to the sum of (x) the total net proceeds from the initial placement of the
Notes (before deducting expenses) reflected in the Dealer Manager Agreement and
(y) the total amount of Special Interest which the Issuers were not required to
pay as a result of registering the securities covered by the Exchange Offer
Registration Statement or Shelf Registration Statement which resulted in such
Losses. Benefits received by the holders shall be deemed to be equal to the
total purchase discounts and commissions as reflected in the Dealer Manager
Agreement, and benefits received by any other holders shall be deemed to be
equal to the proceeds received from the sale of the Registrable Securities or
Exchange Notes, as applicable. Benefits received by any underwriter shall be
deemed to be equal to the total underwriting discounts and commissions, as set
forth in the prospectus forming a part of the Exchange Offer Registration
Statement or Shelf Registration Statement which resulted in such Losses. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party on the one hand or the indemnified party on the other and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the holders or any agents or
underwriters or all of them were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), no
holder shall be required to contribute any amount in excess of the amount by
which the dollar amount of the proceeds received by such holder from the sale of
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no underwriter shall be required
to contribute any amount in excess of the amount by which the total price of the
Registrable Securities underwritten by it and distributed to the public exceeds
the amount of any damages which such underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The holders' and any underwriters' obligations in this subsection (d)
to contribute are several in proportion to the principal amount of Registrable
Securities registered or underwritten, as the case may be, by them, and not
joint. Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each person who controls any holder, agent or underwriter within the meaning of
either the Securities Act or the Exchange Act and each director, officer,
employee and agent of a holder, agent or underwriter shall have the same rights
to contribution as such holder, agent or underwriter, and each person who
controls the Issuers within the meaning of either the Securities Act or the
Exchange Act and each officer and director of the Issuers shall
24

--------------------------------------------------------------------------------


 
have the same rights to contribution as the Issuers, subject in each case to the
applicable terms and conditions of this paragraph (d).
 
(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any holder or the
Issuers or any of the officers, directors or controlling persons referred to in
this Section hereof, and will survive the sale by a holder of securities covered
by an Exchange Offer Registration Statement or Shelf Registration Statement.
 
7. Underwritten Offerings.
 
(a) Selection of Underwriters. If any of the Registrable Securities covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Issuers.
 
(b) Participation by Holders. Each holder of Registrable Securities hereby
agrees with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder's Registrable Securities on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
 
8. Rule 144. Each of the Issuers covenants to the holders of Registrable
Securities that to the extent it shall be required to do so under the Exchange
Act, it shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including, without limitation, the reports
under Section 13 and 15(d) of the Exchange Act referred to in subparagraph
(c)(1) of Rule 144 adopted by the Commission under the Securities Act), and
shall take such further action as any holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holder to sell Registrable Securities without registration under the Securities
Act within the limitations of the exemption provided by Rule 144 under the
Securities Act, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any holder of Registrable Securities in
connection with that holder's sale pursuant to Rule 144, the Issuers shall
deliver to such holder a written statement as to whether it has complied with
such requirements.
 
9. Miscellaneous.
 
(a) No Inconsistent Agreements. The Issuers represent, warrant, covenant and
agree that they have not granted, and shall not grant, registration rights with
respect to Registrable Securities or any other Notes which would be inconsistent
with the terms contained in this Exchange and Registration Rights Agreement.
 
(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Issuers fail to perform any of their obligations
hereunder and
 
25

--------------------------------------------------------------------------------


 
that the holders of the Registrable Securities may be irreparably harmed by any
such failure, and accordingly agree that the holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Issuers under this
Exchange and Registration Rights Agreement in accordance with the terms and
conditions of this Exchange and Registration Rights Agreement, in any court of
the United States or any State thereof having jurisdiction.
 
(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) when delivered by hand, if delivered personally or by courier,
(ii) when sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered or certified mail, return receipt requested
or (iii) three days after being deposited in the mail (registered or certified
mail, postage prepaid, return receipt requested) as follows: If to the Issuers,
c/o CCH I, LLC and CCH II, LLC, 12405 Powerscourt Drive, St. Louis, Missouri,
63131, Attention: General Counsel, and if to a holder, to the address of such
holder set forth in the security register or other records of the Issuers, or to
such other address as the Issuers or any such holder may have furnished to the
other in writing in accordance herewith, with a copy in like manner c/o Banc of
America Securities, LLC, Attn: Stuart Dean, Legal Department, 9 West 57th
Street, 6th Floor, New York, New York 10019. Notices of change of address shall
be effective only upon receipt.
 
(d) Parties in Interest. All the terms and provisions of this Exchange and
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders. In the event that any person shall acquire
Registrable Securities, in any manner, whether by gift, bequest, purchase,
operation of law or otherwise, such transferee shall, without any further
writing or action of any kind, be deemed a beneficiary hereof for all purposes
and such Registrable Securities shall be held subject to all the terms of this
Exchange and Registration Rights Agreement, and by taking and holding such
Registrable Securities such transferee shall be entitled to receive the
benefits, and be conclusively deemed to have agreed to be bound by all the
applicable terms and provisions, of this Exchange and Registration Rights
Agreement. If the Issuers shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all the applicable terms hereof.
 
(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Exchange and Registration
Rights Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder, any agent or underwriter or any director, officer or
partner thereof, or any controlling person of any of the foregoing, and shall
survive delivery of and exchange for the Registrable Securities pursuant to the
Dealer Manager Agreement and the transfer and registration of Registrable
Securities by such holder and the consummation of the Exchange Offer.
 
(f) GOVERNING LAW. THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
 
26

--------------------------------------------------------------------------------


 
(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Exchange and Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Exchange and Registration Rights
Agreement and shall not affect in any way the meaning or interpretation of this
Exchange and Registration Rights Agreement.
 
(h) Entire Agreement; Amendments. This Exchange and Registration Rights
Agreement and the other writings referred to herein (including, without
limitation, the Indentures and the form of Notes) or delivered pursuant hereto
which form a part hereof contain the entire understanding of the parties with
respect to its subject matter. This Exchange and Registration Rights Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Exchange and Registration Rights Agreement
may be amended and the observance of any term of this Exchange and Registration
Rights Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument duly
executed by the Issuers and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
 
(i) Inspection. For so long as this Exchange and Registration Rights Agreement
shall be in effect, this Exchange and Registration Rights Agreement and a
complete list of the names and addresses of all the holders of Registrable
Securities shall be made available for inspection and copying, upon reasonable
prior notice, on any business day during normal business hours by any holder of
Registrable Securities for proper purposes only (which shall include any purpose
related to the rights of the holders of Registrable Securities under the Notes,
the Indentures and this Exchange and Registration Rights Agreement) at the
offices of the Issuers at the address thereof set forth in Section 9(c) above
and at the office of the Trustee under the Indentures.
 
(j) Counterparts. This agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.
 
(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
 
(l) Securities Held by the Issuers, etc. Whenever the consent or approval of
holders of a specified percentage of principal amount of Registrable Securities
or Exchange Notes is required hereunder, Registrable Securities or Exchange
Notes, as applicable, held by the Issuers or their affiliates (other than
subsequent holders of Registrable Securities or Exchange Notes if such
subsequent holders are deemed to be affiliates solely by reason of their
holdings of
 
27

--------------------------------------------------------------------------------


 
such Registrable Securities or Exchange Notes) shall not be counted in
determining whether such consent or approval was given by the holders of such
required percentage.
 
(m) Several Obligations. All representations, warranties, covenants and other
obligations of the respective Issuers hereunder shall relate only to the series
of Notes issued by them. Nothwithstanding anything herein to the contrary, the
CCH I Issuers shall not in any way be liable in respect of the CCH II Notes (or
the related Note Guarantee) or otherwise for the representations, warranties,
covenants and other obligations of the CCH II Issuers hereunder and the CCH II
Issuers shall not in any way be liable in respect of the CCH I Notes (or the
related Note Guarantees) or otherwise for the representations, warranties,
covenants and other obligations of the CCH II Issuers hereunder.
 





 

28

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the holders, this letter and such acceptance hereof shall
constitute a binding agreement between each of the holders and the Issuers.
 
                                                    Very truly yours,
 
                                                    CCH I, LLC,
                                                      as an Issuer
                                                    
By: /s/ Eloise Schmitz      
                                                    Name: Eloise E. Schmitz
                                                    Title: Senior Vice
President, Strategic Planning  
 
 
                                                    CCH I CAPITAL CORP.,
                                                      as an Issuer
                                                    
By: /s/ Eloise Schmitz      
                                                    Name: Eloise E. Schmitz
                                                    Title: Senior Vice
President, Strategic Planning  
 
                                                    CCH II, LLC,
                                                      as an Issuer
                                                  
By: /s/ Eloise Schmitz      
                                                    Name: Eloise E. Schmitz
                                                    Title: Senior Vice
President, Strategic Planning    
 
 
                                                    CCH II CAPITAL CORP.,
                                                      as an Issuer
                                                   
By: /s/ Eloise Schmitz      
                                                    Name: Eloise E. Schmitz
                                                    Title: Senior Vice
President, Strategic Planning  
 


 
SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT
 
 

--------------------------------------------------------------------------------


 
 
                                                    CHARTER COMMUNICATIONS
HOLDINGS, LLC
                                                      as a guarantor
                                                    
By: /s/ Eloise Schmitz      
                                                    Name: Eloise E. Schmitz
                                                    Title: Senior Vice
President, Strategic Planning  
 
 


 
SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT
(cont.)

 

--------------------------------------------------------------------------------



Accepted as of the date hereof:
 
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
as Representatives of the holders
 
By: BANC OF AMERICA SECURITIES LLC
 
By: /s/ Andrew Carp    
Name:Andrew Carp
Title:






 
SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT
(cont.)

 

 

--------------------------------------------------------------------------------




EXHIBIT A
 
CCH Notes:
 

§  
8.625% Senior Notes due 2009

§  
9.625% Senior Notes due 2009

§  
9.920% Senior Discount Notes due 2011

§  
10.00% Senior Notes due 2009

§  
10.00% Senior Notes due 2011

§  
10.25% Senior Notes due 2010

§  
10.75% Senior Notes due 2009

§  
11.125% Senior Notes due 2011

§  
11.75% Senior Discount Notes due 2010

§  
11.75% Senior Discount Notes due 2011

§  
12.125% Senior Discount Notes due 2012

§  
13.500% Senior Discount Notes due 2011


A-1

--------------------------------------------------------------------------------



EXHIBIT B
 
CCH I, LLC, CCH I CAPITAL CORP.,
CCH II, LLC and CCH II CAPITAL CORP.
 
INSTRUCTION TO DTC PARTICIPANTS

 
(Date of Mailing)

 
URGENT — IMMEDIATE ATTENTION REQUESTED

 
DEADLINE FOR RESPONSE: [DATE](a)
 
The Depository Trust Company ("DTC") has identified you as a DTC Participant
through which beneficial interests in the CCH I, LLC ("CCH I") and CCH I Capital
Corp. (collectively, "CCH I Issuers") 11.00% Senior Secured Notes due 2015 (the
"CCH I Notes") or the CCH II, LLC ("CCH II") and CCH II Capital Corp.
(collectively, the "CCH II Issuers") 10.25% Senior Notes due 2013 (the "CCH II
Notes", together with the CCH I Notes, the "Notes") are held. The CCH I Issuers,
the CCH II Issuers and Charter Communications Holdings, LLC are collectively
referred to herein as the "Issuers".
 
The Issuers are in the process of registering the Notes under the Securities Act
of 1933, as amended, for resale by the beneficial owners thereof. In order to
have their Notes included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
 
It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible as their rights to have the Notes
included in the registration statement depend upon their returning the Notice
and Questionnaire by [_________]. Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Notes through
you. If you require more copies of the enclosed materials or have any questions
pertaining to this matter, please contact the Issuers c/o CCH I, LLC or CCH II,
LLC, 12405 Powerscourt Drive, St. Louis, Missouri, 63131, Attention: General
Counsel.
 
(a) Not less than 20 calendar days from date of mailing.
 

 

--------------------------------------------------------------------------------



CCH I, LLC, CCH I CAPITAL CORP.,
CCH II, LLC and CCH II CAPITAL CORP.

 
Notice of Registration Statement
and
Selling Securityholder Questionnaire

 
(Date)
 
Reference is hereby made to the Exchange and Registration Rights Agreement (the
"Exchange and Registration Rights Agreement") between the CCH I Issuers, the CCH
II Issuers, Charter Communications Holdings, LLC ("Charter Holdings"), and the
Representatives named therein. Pursuant to the Exchange and Registration Rights
Agreement, the Issuers have filed with the United States Securities and Exchange
Commission (the "Commission") a registration statement on Form S-1 (the "Shelf
Registration Statement") for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the "Securities Act"), of the Issuers'
Notes. A copy of the Exchange and Registration Rights Agreement is attached
hereto. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Exchange and Registration Rights Agreement.
 
Each beneficial owner of Registrable Securities is entitled to have the
Registrable Securities beneficially owned by it included in the Shelf
Registration Statement. In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire ("Notice and Questionnaire") must be completed,
executed and delivered to the Issuers' counsel at the address set forth herein
for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the prospectus forming a
part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related prospectus.
 

B-2

--------------------------------------------------------------------------------



ELECTION
 
The undersigned holder (the "Selling Securityholder") of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.
 
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and the Trustee the Notice of Transfer Pursuant to Registration Statement set
forth in Exhibit C to the Exchange and Registration Rights Agreement.
 
The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:
 
QUESTIONNAIRE
 
(1)    (a) Full Legal Name of Selling Securityholder:
 
(b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:
 
(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) Through Which Registrable Securities Listed in Item (3) below are Held:
 
(2) Address for Notices to Selling Securityholder:
 
        _______________________________
 
        _______________________________
 
        _______________________________
 
        Telephone: ______________________
 
        Fax: ___________________________
 
        Contact Person: _______________________________
 
(3) Beneficial Ownership of Notes:
 
        Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.
 
        (a)  Principal amount of Registrable Securities beneficially owned:
        ___________________________________________________________________________________________
 
   CUSIP No(s). of such Registrable Securities:
______________________________________________________________________
 
 
 

--------------------------------------------------------------------------------


 
 
        (b)  Principal amount of Notes other than Registrable Securities
beneficially owned:
        ___________________________________________________________________________________________
 
   CUSIP No(s). of such other Notes:
_____________________________________________________________________________
 
 
        (c)  Principal amount of Registrable Securities which the undersigned
wishes to be included in the Shelf Registration Statement:
        ___________________________________________________________________________________________
 
   CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement: ________________________________
 
 
 (4) Beneficial Ownership of Other Securities of the Issuers:
 
        Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Issuers other
        than the Notes listed above in Item (3).
 
      State any exceptions here:
 
 (5) Relationships with the Issuers:
 
        Except as set forth below, neither the Selling Securityholder nor any of
its affiliates, officers, directors or principal equity holders (5% or more) has
held any position
        or office or has had any other material relationship with the Issuers
(or their respective predecessors or affiliates) during the past three years. 
 
           State any exceptions here:
 
 (6) Plan of Distribution:
 
        Except as set forth below, the undersigned Selling Securityholder
intends to distribute the Registrable Securities listed above in Item (3) only
as follows (if at all): 
        Such Registrable Securities may be sold from time to time directly by
the undersigned Selling Securityholder or, alternatively, through underwriters,
broker-dealers
        or agents.  Such Registrable Securities may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices
        determined at the time of sale, or at negotiated prices.  Such sales may
be effected in transactions (which may involve crosses or block transactions)
(i) on any
        national securities exchange or quotation service on which the
Registered Notes may be listed or quoted at the time of sale, (ii) in the
over-the-counter market,
        (iii) in transactions otherwise than on such exchanges or services or in
the over-the-counter market, or (iv) through the writing of options. In
connection with
        sales of the Registrable Securities or otherwise, the Selling
Securityholder may enter into hedging transactions with broker-dealers, which
may in turn engage in
        short sales of the Registrable Securities in the course of hedging the
positions they assume. The Selling Securityholder may also sell Registrable
Securities short
        and deliver Registrable Securities to close out such short positions, or
loan or pledge Registrable Securities to broker-dealers that in turn may sell
such Notes.
 
 
 

--------------------------------------------------------------------------------


 
State any exceptions here:
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act including, without limitation, Regulation M.
 
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuers and Charter Holdings in connection with the
preparation of the Shelf Registration Statement and related prospectus.
 
In accordance with the Selling Securityholder's obligation under Section 3(e) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Issuers of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:
 
 
(i) To the Issuers:
 


CCH I, LLC
CCH I Capital Corp.
CCH II, LLC
CCH II Capital Corp.
Charter Communications Holdings, LLC
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: General Counsel
 
with a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue, 47th Floor
New York, NY 10166
Attention: Joerg H. Esdorn, Esq.
 
 

 
 

--------------------------------------------------------------------------------


 
Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers' counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuers and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above). This
Agreement shall be governed in all respects by the laws of the State of New York
without giving effect to any provisions relating to conflicts of laws.
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated: ____________________
 
______________________________________________________________________________________________________________________________________
Selling Securityholder
                                (Print/type full legal name of beneficial owner
of Registrable Securities)
 
By:________________________________________________
    Name:_____________________________________________________
    Title:______________________________________________________
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS' COUNSEL AT:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue, 47th Floor
New York, NY 10166
Attention: Joerg H. Esdorn, Esq.
 
 

 

--------------------------------------------------------------------------------




EXHIBIT C
 
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
 
CCH I, LLC
CCH I Capital Corp.
CCH II, LLC
CCH II Capital Corp.
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: General Counsel


 
The Bank of New York Trust Company, NA, as trustee
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Trust Officer
 

 
Re:
The Notes as listed on Annex A attached hereto

 
Dear Sirs:
 
Please be advised that ________________ has transferred $___________ aggregate
principal amount of the above-referenced Notes pursuant to an effective
Registration Statement on Form S-1 (File No. 333-____) filed by the Issuers and
Charter Communications Holdings, LLC.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a "Selling Holder" in the prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such prospectus opposite such
owner's name.
 
Dated:______________________
 
 
Very truly yours,
 
________________________________________________
            (Name)
 
By: _____________________________________________
         (Authorized Signature)

C-1

--------------------------------------------------------------------------------



Annex A


CCH I Notes:
11.00% Senior Secured Notes due 2015




CCH II Notes:
10.25% Senior Notes due 2013